Case: 17-50306   Document: 00514616704            Page: 1       Date Filed: 08/27/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 17-50306
                             Conference Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 27, 2018
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                Plaintiff-Appellee

v.

DIMAS JUAN ANTONIO RODRIGUEZ-GONZALEZ, also known as Dimas
Juan Rodriguez-Gonzalez,

                                                Defendant-Appellant

                       -------------------------------------------
                        consolidated w/ No. 17-50309
                       -------------------------------------------

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee

v.

DIMAS RODRIGUEZ GONZALEZ, also known as Dimas Rodriguez, also
known as Dimas Juan Rodriguez-Gonzalez, also known as Dimas Juan
Rodriguez Rodriguez-Gonzalez, also known as Dimas Juan Rodriguez, also
known as DimasJuan Antonio Rodriguez-Gonzalez,

                                                Defendant-Appellant
     Case: 17-50306      Document: 00514616704         Page: 2    Date Filed: 08/27/2018


                                     No. 17-50306
                                   c/w No. 17-50309


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:16-CR-2056-1
                            USDC No. 3:17-CR-148-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Dimas Juan
Antonio Rodriguez-Gonzalez has moved for leave to withdraw and has filed
briefs in accordance with Anders v. California, 386 U.S. 738 (1967), and United
States v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez-Gonzalez has filed a
response. The record is not sufficiently developed to allow us to make a fair
evaluation of Rodriguez-Gonzalez’s claim of ineffective assistance of counsel;
we therefore decline to consider the claim without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
       We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Rodriguez-Gonzalez’s response. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2